DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
This office action is responsive to the amendment filed on 1/22/2021. As directed by the amendment: claims 1, 2, 5, 6 and 21 have been amended; claims 7-20 previously cancelled and new claims 22-27 have been added. Thus, claims 1-6 and 
21-27 are presently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tapered wedge portion that limits said incline from said scapula to said shoulder” (claim 1); the “upward incline ends after the shoulder” (claim 21)  and the “tapered wedge portion offers an incline for receiving a scapula and a shoulder of said patient, and that ends when said groove begins” (claim 27), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
abstract of the disclosure is objected to because “said patient” is recited in the abstract and is recommended to be replaced with -the patient-. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informalities:  “laying said patient in a supine position” (line 7) is recommended to be replaced with - laying said patient in said supine position-.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  “each comprising” is recommended to be replaced with -each arm support comprising-; “tapered edge portion” is recommended to be replaced with –tapered wedge portion-; and “grooves” is recommended to be replaced with –groove-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) adjusting said tapered wedqe portion with respect to said arm to raise said scapula up to said shoulder”, “said tapered wedge portion that limits said incline from said scapula to said shoulder”, “adjusting an upper arm”, “adjusting said elbow” and “adjusting said forearm” , which were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that paragraph [0067] of applicant’s specification merely discloses that “The slope of the tapered portion 32 may be of a gentle upward incline in order to slightly elevate the patient's arm and reduce strain on the brachial plexus and the shoulder joint, including the muscles, tendons and nerves located in proximity to the shoulder joint”, thus fails to provide support for “adjusting said tapered wedqe portion with respect to said arm to raise said scapula up to said shoulder”, and “said tapered wedge portion that limits said incline from said scapula to said shoulder” as claimed
It is also noted that paragraphs [0070]-[0071] of applicant’s specification fail to provide support for “adjusting” an upper arm, elbow and forearm as claimed. 
Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matters: “said tapered edge portion offers an incline for receiving a scapula and a shoulder of said patient, and that ends when said groove begins”, “adjusting said scapula” and “adjusting such that said elbow”, which were not 
It is noted that paragraphs [0061],[0067], [0070 and [0071] of applicant’s specification do not provide support for ““said tapered edge portion offers an incline for receiving a scapula and a shoulder of said patient, and that ends when said groove begins” as claimed and fail to provide support for “adjusting” the scapula and elbow as claimed. Moreover, Figure 2 does not provide support for “groove”. 
Claims 2-6 and 22-26 are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “of said operating table” (line 5) lacks antecedent basis; the limitation “on an operating table” (line 5) is unclear as to whether it is the same or 
Regarding claim 21, the limitations “the stretching” and “the brachial plexus” each lacks antecedent basis
Regarding claim 27, the limitations “said upper arm” and “said length” each lacks antecedent basis
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 5, 22-25 and 27, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Perry (US 2003/0145862) in view of Gutmann (US 4,270,235) and Alfery (US 2009/00000625)
Regarding claim 1, as best understood, Perry discloses a method for supporting a patient's arms (figs. 1-2, see abstract)  and for providing pressure point relief to the arms (see abstract) thereby preventing paraesthesia,   by using a patient arm supports  70 (“a pair of armrest cushions 70”, see [0016] and figs. 1-2 and 4), each having an elbow region (fig. 2) of said patient and a portion for receiving a scapula and a shoulder (proximal portion of armrest cushion 70 placed under shoulder joint 28 inherently having a scapula  as shown in fig. 2, see [0024] which states “each armrest cushion 70 has a recessed central region 72 that is used to support the arm 26 from shoulder to hand”), during a surgical operation (“during surgery”, see abstract), 
laying said patient in a supine position on said operating table 32 with said arms positioned over said armboards (fig. 1); and with said arm positioned perpendicularly to the body (fig. 1)
 adjusting an upper arm from said shoulder to said elbow with respect to said patient arm support such that the patient arm support provides a parallel surface to said upper arm with respect to said operating table 32 (figs. 1-2);
adjusting said forearm with respect to the patient arm support to ensure blood flow through the upper arm to the fingers (see fig. 2 in which forearm 16 is positioned and resting on arm support 70, thereby ensuring blood flow through the upper arm to the fingers)
Perry disclose that said portion is wedged between at least a part of the shoulder complex of said patient and said operating table (see fig. 2 and [0024]), but does not disclose that said portion is a tapered wedge portion and adjusting said tapered wedge portion with respect to said arm to raise said scapula up to said shoulder, with an incline over the operating table, by said tapered wedge portion that limits said incline from said scapula to said shoulder;  and said elbow region offering a reduced pressure on the elbow and adjusting said elbow such that  said elbow is protected by said elbow region for avoiding harmful pressure on an ulnar nerve.


shoulder will be at the lower end of it”, see col. 1, line 66 to col. 2, line 2) and adjusting said tapered wedge portion with respect to said arm to raise said scapula up to said shoulder, with an incline over the operating table (“the arm of said person can be inclined by placing said arm on said upper face with the shoulder at the lower end”, see col. 4, lines 6-8), by said tapered wedge portion that limits said incline from said scapula to said shoulder (fig. 3, col. 3, lines 7-11). Moreover, Alfery discloses a method for supporting a patient's arm 20 and for preventing paraesthesia (by “avoid stretching of the brachial nerve” (see [0030]) in said arm by using a patient arm support 10 or 38 (see abstract and figs. 3 and 5) during a surgical operation (see [0007] and [0009]) when said patient is lying in a supine position (“a supine patient”, see [0030]) on an operating table, wherein the arm support having an elbow region  28 (figs. 3 and 5, “void 28”) offering a reduced pressure on the elbow 30 and adjusting said elbow such that  said elbow is protected by said elbow region for avoiding harmful pressure on an ulnar nerve (“The void is configured to receive the ulnar nerve at the elbow 30 of the patient”, see [0022]). Furthermore, Alfery also teaches a method of supporting the arm of a supine patient which includes inclining the upper surface of a portion of the arm support upward “to avoid stretching of the brachial nerve” (see [0030]).

Regarding claims 2, 4 and 5, Perry discloses further comprising supporting with a hand portion of each of said patient arm support a respective entire back of a hand joined to said arm (best seen in fig. 2); further comprising anesthetizing said patient (“general anesthesia surgery”, see [0015]), further comprising positioning each wrist of said patient in a respective wrist region (a portion of 70 supporting the wrist as shown in fig. 2) of said patient arm support 70 for protecting said wrist.
Regarding claims 22-25, Perry discloses further comprising retaining said arms in respective grooves 72 (fig. 4, “recessed central region 72”, see [0023]), wherein each groove 72 is defined by walls 80 (fig. 4, see [0023]) ending before said tapered wedge portion (as taught by Gutmann); wherein, for each of the patient arm supports, said walls 80 form a curved surface (inner surface of recessed central region 72 with bent angle as shown in fig. 4, see “a wall 80 extending upwardly at an angle from each end of a flat central region 82 to a raised region 74” in [0023]) with said grooves for receiving said arm (figs. 1-2); further comprising fastening each of said patient arm supports to respectively each of said armboards using a fastener (“Velcro”, see [0026]); and wherein each of said tapered wedge portions is curved (see bend 29 of tapered wedge portion 18 in Gutmann’s fig. 1)
Regarding claim 27, Perry discloses a method for supporting a patient's arms 29 (figs. 1-2, see abstract)  and for providing pressure point relief to the arms (see abstract) thereby preventing paraesthesia,   by using a patient arm supports  70 (“a pair of armrest cushions 70”, see [0016] and figs. 1-2 and 4), when said patient 20 is in a supine position (“supine position”, see [0015] and fig. 1) on an operating table 32 (fig. 1) comprising: 
providing two patient arm supports 70 (“a pair of armrest cushions 70”, see [0016] and figs. 1-2 and 4) for positioning on respective armboards of said operating table (“armboards of the operating table 32”, see [0026]), each comprising: 
a groove 72 (fig. 4, “recessed central region 72”, see [0023]), for receiving said arm 26 (fig. 1);	
an elbow region (region near elbow in fig. 2); 

adjusting said scapula and shoulder of said patient over said proximal portion (proximal portion of armrest cushion 70 is placed under shoulder joint 28 inherently having a scapula  as shown in fig. 2, see [0024] which states “each armrest cushion 70 has a recessed central region 72 that is used to support the arm 26 from shoulder to hand”) while each arm 26 of said patient 20 is perpendicular to a body of said patient (figs. 1-2); 
wherein each patient arm support 70 is positioned on said operating table 32 such that said proximal portions of said patient arm supports, parallel with said length of said patient arm support, are facing towards each other and facing a central longitudinal axis of said operating table 32 (best seen in fig. 1).
 	Perry disclose that said  proximal portion is wedged between at least a part of the shoulder complex of said patient and said operating table (see fig. 2 and [0024]), but does not disclose that said proximal portion is a tapered wedge portion where said tapered edge portion offers an incline for receiving a scapula and a shoulder of said patient, and that ends when said groove begins,  and said elbow region offering a reduced pressure on the elbow and adjusting said elbow such that  said elbow is protected by said elbow region for avoiding harmful pressure on an ulnar nerve.
However, Gutmann teaches a support device comprising a tapered wedge portion 18 (fig. 5) at a proximal end, said tapered wedge portion having a shoulder will be at the lower end of it”, see col. 1, line 66 to col. 2, line 2), and said tapered edge portion offers an incline (“the arm of said person can be inclined by placing said arm on said upper face with the shoulder at the lower end”, see col. 4, lines 6-8) for receiving a scapula and a shoulder of said patient,  (fig. 3, col. 3, lines 7-11). Moreover, Alfery discloses a method for supporting a patient's arm 20 and for preventing paraesthesia (by “avoid stretching of the brachial nerve” (see [0030]) in said arm by using a patient arm support 10 or 38 (see abstract and figs. 3 and 5) during a surgical operation (see [0007] and [0009]) when said patient is lying in a supine position (“a supine patient”, see [0030]) on an operating table, wherein the arm support having an elbow region  28 (figs. 3 and 5, “void 28”) offering a reduced pressure on the elbow 30 and adjusting said elbow such that  said elbow is protected by said elbow region for avoiding harmful pressure on an ulnar nerve (“The void is configured to receive the ulnar nerve at the elbow 30 of the patient”, see [0022]). Furthermore, Alfery also teaches a method of supporting the arm of a supine patient which includes inclining the upper surface of a portion of the arm support upward “to avoid stretching of the brachial nerve” (see [0030]).
Therefore it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Perry's reference, such that the proximal portion is a tapered wedge portion which offers an incline for receiving a scapula and a shoulder of said patient, and that ends when said groove begins, as 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Perry/Gutmann/Alfery and further in view of Crisco et al. (US 2014/0059772).
Regarding claim 3, Perry does not disclose placing fingers of said hand in an upward curved position while said hand is resting on an upward curved portion of said hand portion. However, Crisco et al. teaches a hand portion 40 comprises an upward curved portion 44 (fig. 1, see [0030]) for placing fingers of hand 98 (fig. 12) in an upward curved position while said fingers 99 rest on said upward curved portion 44 of said hand portion 40 (figs. 12-13, see [0030]). Therefore it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Perry's reference, such that the hand portion comprises an upward curved portion for placing fingers of said hand in an upward curved position while said hand is resting on an upward curved portion of said hand portion, as suggested and taught by Crisco et al., for the purpose of providing a suitable hand/wrist support portion 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Perry/Gutmann/Alfery and further in view of Morikawa et al. (US 2011/0015554).
Regarding claim 6, Alfery does not disclose massaging said arm by pumping air through air pockets of said patient arm support using an air pump. However, Morikawa et al. teaches a massage device includes arm kneading devices 23a and 23b, which hold the user's arms with air pockets 23a and 23b in the armrests 15 (fig. 2, see [0079]) for massaging the user's arm by pumping air through air pockets of said patient arm support using an air pump 31 (see [0059]). Therefore it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Alfery's reference, to include massaging the arm by pumping air through air pockets of said patient arm support using an air pump, as suggested and taught by Morikawa et al., for the purpose of providing massaging and stretching while the arms of the user are fixed using the arm kneading devices during use (see [0079])
Claim 21, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Alfery (US 2009/00000625) in view of Perry (US 2003/0145862) and Larenas (US 7,168,114)
Regarding claim 21, as best understood, Alfery discloses a method for supporting a patient's arm 20 during a surgical operation (“when undergoing surgery”, see [0007] and [0009]) when said patient is lying in a supine position (“a supine patient”, 
Alfery does not disclose that the patient arm support having a proximal tapered wedge portion and supporting a scapula and a shoulder of said patient with said tapered wedge portion, a length of said tapered wedge portion placed orthogonally with respect to a body of said patient, said tapered wedge portion having an upward incline to elevate said scapula and where said upward incline ends after the shoulder
However, Perry teaches a similar method of supporting a patient’s arm (figs. 1-2) during a surgical procedure (see abstract and [0001]) using an arm support device 70 (figs. 1-2) having a proximal portion of said patient arm support (proximal portion of armrest cushion 70 placed under shoulder joint 28 inherently having a scapula  as shown in fig. 2, see [0024] which states “each armrest cushion 70 has a recessed central region 72 that is used to support the arm 26 from shoulder to hand”), wherein a length of said portion placed orthogonal with respect to a body of said patient and wherein said portion is wedged between said at least a part of said shoulder complex of said patient and said operating table (see fig. 2). Moreover, Larenas also teaches a method for supporting a patient's arm during a medical procedure when said patient is tapered wedge portion 11/13 (figs. 2 and 5) for supporting at least a part of a shoulder joint (fig. 1) of said patient with said tapered wedge portion 13 (supporting “patient’s humerus”, see col. 5, lines 34-46) has an upward incline (“top surface 13 and the bottom surface 14 of the first leg form an angle”, see col. 6, lines 22-30) to elevate said at least a part of said shoulder joint with respect to said table (fig. 1, see col. 5, lines 34-46)
 Since Alfery already teaches a method of supporting the arm of a supine patient which includes inclining the upper surface of a portion of the arm support  second upward to avoid stretching of the brachial nerve” (see [0030]), therefore it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Alfery's reference, such that the patient arm support includes a proximal tapered wedge portion supporting a scapula and a shoulder of said patient with said tapered wedge portion, a length of said tapered wedge portion placed orthogonally with respect to a body of said patient, said tapered wedge portion having an gentle upward incline to elevate said scapula and where said upward incline ends after the shoulder, as suggested and taught by Perry and Larenas, for the purpose of preventing or minimizing the amount of hyperextension of the patient’s arm at the shoulder joint during surgery (see Perry’s abstract) and permitting the patient's arm to be in an at rest position so that the patient is relatively comfortable and less likely to move during the medical procedure (see Larenas’ col. 5, lines 28-31)
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Perry/Gutmann/Alfery and further in view of Newkirk et al. (US 2004/0133979).
Regarding claim 26, Perry does not disclose that the adjusting said elbow is performed using an elbow marking located on an outside surface of said patient arm support indicating said elbow region. However, Newkirk et al. teaches using graduate markings as visible indicia to indicate position of supporting portion 138 relative to the supporting unit 132 (fig. 16, see [0136]). Therefore it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the Perry’s reference, to include an elbow marking located on an outside surface of said patient arm support next to said elbow region for indicating a location of said elbow region, as suggested and taught by Newkirk et al., for the purpose of providing visible indicia to indicate precise position of different portions such as elbow portion located on the support arm, thereby allowing easy placement of the device onto the patient during use.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 9 that the prior art fails to disclose new features as recited in amended claim 21. The Examiner disagrees as for the reason set forth in the rejection above, noting the amended rejection to elucidate the Office interpretation of the structure found within the prior art. It is specifically noted that the amended language of the new features is interpreted as reasonably broad enough to still be met 
Therefore, all claimed limitations are met by the prior art of Alfery in view of Perry and Larenas, as interpreted above in light of the Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG D THANH/Primary Examiner, Art Unit 3785